Case 0:19-cv-60788-RAR Document 20 Entered on FLSD Docket 05/01/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-60788-Civ-COOKE/HUNT

  JARED NEWMAN, individually and
  on behalf of all others similarly situated,

          Plaintiff,                                     CLASS ACTION
                                                         JURY TRIAL DEMANDED
  v.

  AL HENDRICKSON JR. ENTERPRISES,
  INC., a Florida corporation,

        Defendant.
  ____________________________________/
                                    NOTICE OF SETTLEMENT

          Plaintiff Jared Newman hereby notifies the Court that the parties have reached a settlement

  with respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of finalizing

  a settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of

  this notice.

  Dated: May 1, 2019


                                                                 HIRALDO P.A.


                                                                 /s/ Manuel S. Hiraldo
                                                                 Manuel S. Hiraldo
                                                                 Florida Bar No. 030380
                                                                 401 E. Las Olas Boulevard
                                                                 Suite 1400
                                                                 Ft. Lauderdale, Florida 33301
                                                                 Email: mhiraldo@hiraldolaw.com
                                                                 Telephone: 954-400-4713




                                                    1
Case 0:19-cv-60788-RAR Document 20 Entered on FLSD Docket 05/01/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 1, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.




                                                      By: /s/ Manuel S. Hiraldo
                                                      Manuel S. Hiraldo, Esq.
                                                      HIRALDO P.A.
                                                      401 E. Las Olas Boulevard
                                                      Suite 1400
                                                      Ft. Lauderdale, Florida 33301
                                                      Florida Bar No. 030380
                                                      mhiraldo@hiraldolaw.com




                                                  2
